Dillon, J.
„ „ Xtabi¿ le^1" fense Our statute allows equitable defenses to be pleaded to actions at law. - Rev., §§ 2617, 2880. Under tbe answer filed in tbis case tbe defendant is entitled to the same relief which tbe same facts would, under tbe former practice, have authorized if be bad made them tbe ground of a. bill in chancery directly assailing the'judgment.
The circuitous practice of a bill in chancery to enjoin tbe law action and for relief is, under tbe Revision, no longer necessary, if indeed, it be any longer, strictly speaking, proper. Dobson v. Pearce, 12 N. Y., 165; Van Santv. on Code Pl., 2d ed. p. 507; 8 How. Pr., 416.
If, therefore, the facts pleaded and found in tbe present case constitute a defense, either at law or in equity, to tbe action on tbe judgment, tbe plaintiff must fail to recover.
2 jots sSerLtetet defense. Tbe evidence warrants tbe.finding of tbe District Court, an<^ ju%men* against tbe plaintiff must be affirmed -unless tbe Kentucky judgment is conciugive an(p the defense, . though proved, is insufficient either at law or in equity.
We note in passing that the facts pleaded do not contradict any recital in tbe record of tbe recovery in Kentucky. That record does not state that tbe defendant 'or his attorneys were present at the trial, and its silence in tbis respect strongly favors tbe .defense made in tbe present action. As to recitals in records see Starbuck v. Murray, 5 Wend., 148; Dozer v. Richardson, 25 Greo., 90; Kimball v. Merrick, 20 Ark., 12; Hess v. Cole, 3 Zabr., 116; Watson v. The New England Bank, 4 Metc., 343; Gleason v. Dodd, Id., 333; Harshey v. Blackmarr, 20 Iowa, 161; 5 Am. Law Reg. (N. S.), 385, 395, n; Pearce v. Olney, 20 Conn., 557.
We need not stop to determine bow far a recital in tbe record that tbe defendant or bis attorney-was present at tbe trial would be conclusive or binding.
*63The point made and relied upon by tbe appellant’s counsel is, that inasmuch as the Kentucky court had jurisdiction of the parties and the subject matter, its judgment is conclusive in the courts of a sister State; that such judgment is, under the Constitution of the United States (art. 4, § 1), and the act of congress (May 26, 1790), entitled to the same effect in Iowa that it would have by law or usage in the State of Kentucky.
It is true that for many purposes the judgment of the court of another State is conclusive, but not for all. Thus, in a suit on a foreign judgment, it is settled, both in the federal and State courts, that the judgment debtor may successfully defend by showing that the attorney who entered an appearance for him had no authority to do so. Harshey v. Blackmarr, ante, and authorities there collected.
And courts are in the .constant habit of relieving parties upon equitable terms from judgment rendered against them in consequence of the fraudulent acts of the successful party or his attorney. Id., and cases cited; 5 Am L. Reg. (N. S.), 389, and cases cited; 2 Story Eq., §§ 194, 195; Pearce v. Olney, 20 Conn., 544; approved 12 N. Y., 156; Milne v. Van Buskirk, 9 Iowa, 558.
If the judgment sued on had been rendered by a court in Iowa, the facts found by the court below, would be a good defense, at least in equity, to an action upon it, or sufficient to require a court of equity, upon petition filed for that purpose, to cancel it.
And we cannot doubt that they would be so regarded by the courts of Kentucky, if this action had been brought in that State, or if the defendant, in that State, had sought relief against the judgment. So that if we should hold, as the appellant ipsists we should, we would be giving to the judgment of the court of one sister State, a greater force and effect than it would have there, and a greater force and effect than we would give to a like judgment rendered *64by our own courts. This tbe Constitution of tbe United States and tbe act of congress do not require. We are only required to give to it tbe, same effect here that it would bave in tbe State of Kentucky.
Without enlarging, we are of opinion, upon principle, that tbe defense was available to the defendant. And this bolding is abundantly sustained by the authorities. Pearce v. Olney, 2 Conn., 544; Dobson v. Pearce, 1 Duer, 144; S. C. affirmed in tbe Court of Appeals, 12 N. Y., 165.
Tbe three cases last cited (all arising out of one transaction), are direct and pointed authorities for, as well as a most interesting illustration of, tbe correctness of tbe conclusion we bave reached. They cover every point made in this case.
Pearce v. Olney was to restrain an action in Connecticut, on a New York judgment, in which there bad been personal service on tbe defendant therein; be bad a defense, and was assured by tbe plaintiff’s attorney that nothing further would be done without notice; but tbe attorney, disregarding bis promise, took judgment against him with out notifying him of an intention to do so. In this respect tbe case is very similar to the one at bar. The judgment was sent to Connecticut and an action of debt brought upon it there.
The Court of Chancery in Connecticut, upon proof of tbe above facts, enjoined the collection of this judgment, because it was obtained by a surprise, which was tantamount to fraud; this was Pearce v. Olney, supra. After this decree in Connecticut, a new action of debt was brought on the original New York judgment in tbe Superior Court of New York city, in which it was rendered, and it was held: 1st, That tbe fraud” in procuring it was a good defense; 2d, That tbe decree in Connecticut was conclusive evidence of fraud.
*65This case is reported in 1 Duer, 144, and was affirmed by the Court of Appeals, in 12 N. Y., 165, the latter court distinctly holding that under the Code of that State (the same as our Revision in this respect), a defendant in an action on a judgment may allege and prove as a defense that it was obtained by fraud.
Affirmed.